DETAILED ACTION

	Acknowledgment is made of the amendment filed on 8/11/2022.  Claims 1-10 and 12-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman et al. (US 2015/0034722).
Roman teaches
Regarding claim 1, a system comprising: a mobile device (device 10) having a mobile application with a ballistic solver (memory 18) and configured to communicate the ballistic solver to a ballistic hub, the ballistic hub configured to store and operate the ballistic solver and receive a range from a rangefinder, wherein the ballistic hub calculates a ballistic solution using the ballistic solver in the absence of internet or cellular connectivity, and wherein the ballistic hub is housed in a fob (computing elements 16) (see paragraphs 145 and 157);
the system of Claim 1, further comprising a weather tracker device configured to send and receive information to and from the ballistic hub (see paragraphs 263 and 264);
the system of Claim 1, further comprising a navigation device configured to send and receive information to and from the ballistic hub (see paragraph 244);
the system of Claim 1, further comprising a viewing optic (sight 110) configured to send and receive information to and from the ballistic hub;
the system of Claim 1, wherein the mobile device is configured to communicate user setup information to the ballistic hub;
the system of Claim 5, wherein user setup information is selected from the group consisting of: device pairing; device settings; selection of firearm settings; selection of bullet settings; selection of drag models; selection and management of user profiles; environmental sensors; wind bearing capture; compass calibration; single and multiple ballistic display; selection and management of range card profiles; and target parameters;
the system of Claim 1, wherein the ballistic hub further comprises sensors for at least one of temperature, pressure; and humidity;
the system of Claim 1, wherein the ballistic hub is configured to communicate the ballistic solution to the rangefinder without using internet or cellular connectivity;
the system of Claim 4, wherein the ballistic hub is configured to communicate the ballistic solution to the viewing optic;
the system of Claim 1, wherein the ballistic hub and the rangefinder communicate through Bluetooth communication;
	regarding claim 12, a device comprising a ballistic hub configured to receive a range from a laser rangefinder and calculate a ballistic solution, wherein the ballistic hub is contained in a fob;
the device of Claim 12, wherein the ballistic hub and the rangefinder communicate through Bluetooth communication;
the device of Claim 12, wherein the ballistic hub is configured to communicate the ballistic solution to the rangefinder without using intemet or cellular connectivity;
the device of Claim 12 wherein the ballistic hub is configured to communicate with a
weather tracker device;
the device of Claim 12, wherein the ballistic hub is configured to communicate with
a viewing optic;
the device of Claim 12, wherein the ballistic hub is configured to communicate with
a navigation system;
the device of Claim 12, wherein the ballistic hub is configured to receive a ballistic
solver from a mobile device;
Regarding claim 19, a fob comprising a ballistic hub configured to receive a range from a rangefinder and having a ballistic solver to calculate a ballistic solution, wherein the fob has a height of 3 inches or less, a width of 3 inches or less and depth of 1 inch or less.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 05, 2022
JAF
/JAMARA A FRANKLIN/               Primary Examiner, Art Unit 2876